 Fill in this information to identify the case:
 Debtor name Blue Star Doughnuts LLC
 United States Bankruptcy Court for the: DISTRICT OF OREGON                                                                                       Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Bank of America                                                 Business credit                                                                                          $75,000.00
 100 N Tryon Street                                              card purchases
 Charlotte, NC 28255
 Breckenridge                                                    Misc. Business                                                                                               $930.00
 Storefronts &                                                   Debt
 Entrances
 c/o Chadd
 Westwood
 17985 Braeden Ct
 Lake Oswego, OR
 97035
 DS Progress Ridge,                                              Lease: 14985 SW                                                                                          $22,532.39
 LLC                                                             Barrows Road,
 c/o Donahue                                                     #127, Beaverton,
 Schriber Realty                                                 Oregon
 Group, L.P.
 200 East Baker
 Street, Suite 100
 Costa Mesa, CA
 92626
 Morrison                        Jordan Menashe                  Lease: 1155 SW         Contingent                                                                        $45,814.88
 Development, LLC                                                Morrison Street,       Unliquidated
 c/o Menashe                     jordan@menashep                 Portland, Oregon       Disputed
 Properties, Inc.                roperties.com
 Attn: Lease                     503.221.4040
 Administration
 621 SW Alder, Suite
 800
 Portland, OR 97205
 Restaurant                                                      Misc. Business         Disputed                                                                                $62.00
 Technologies, Inc.                                              Debt
 12962 Collections
 Center Drive
 Chicago, IL 60693




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                     Case 20-32485-pcm11                     Doc 20           Filed 08/27/20
 Debtor    Blue Star Doughnuts LLC                                                                            Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Zions                                                           Paycheck                                                                                               $545,900.00
 Bancorporation,                                                 Protection
 N.A.                                                            Program Loan
 dba The Commerce
 Bank of Oregon
 1211 SW Fifth
 Avenue, Suite 1250
 Portland, OR 97204




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                                                     Case 20-32485-pcm11                     Doc 20           Filed 08/27/20
 Fill in this information to identify the case:

 Debtor name         Blue Star Doughnuts LLC

 United States Bankruptcy Court for the:            DISTRICT OF OREGON

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                 Schedule H: Codebtors (Official Form 206H)
                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          August 26, 2020                         X /s/ Will Price
                                                                       Signature of individual signing on behalf of debtor

                                                                       Will Price
                                                                       Printed name

                                                                       Chief Financial Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




                                                Case 20-32485-pcm11                        Doc 20           Filed 08/27/20
 Oren B. Haker, OSB No. 130162
 Kristin E. Russell, OSB No. 200074
 Daniel R. Kubitz, OSB No. 181381
 STOEL RIVES LLP
 760 SW Ninth Avenue, Suite 3000
 Portland, OR 97205
 Telephone: 503.224.3380
 Facsimile: 503.220.2480

           Attorneys for Debtor


                               UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF OREGON

In re                                             Case No. 20-32485-pcm11

BLUE STAR DOUGHNUTS LLC,                          Chapter 11
DBA BLUE STAR DONUTS,
                                                  CERTIFICATE OF SERVICE
                       Debtor.                    (List of 20 Largest Unsecured Creditors)



         I hereby certify that on August 27, 2020, I served the “List of 20 Largest Unsecured

Creditors” and along with self-adhesive mailing labels via US Postal Mail and via Electronic E-

Mail to:

         Mr. Stephen Arnot, Assistant US Trustee
         U.S. Department of Justice
         Office of the United States Trustee
         620 S.W. Main Street, Room 213
         Portland, OR 97205

         See Attached Current Creditor Mailing Label List

         I further certify that the following person(s) will be served electronically via ECF when

the foregoing document is filed with the court:

         US Trustee, Portland
         USTPRegion18.PL.ECF@usdoj.gov



  Page 1      -   CERTIFICATE OF SERVICE


107695135.1 0056668-00010
                            Case 20-32485-pcm11    Doc 20      Filed 08/27/20
           DATED: August 27, 2020.

                                             STOEL RIVES LLP



                                             /s/ Jeannie Lihs
                                             Jeannie Lihs, RP
                                             PACE® Registered Paralegal
                                             Stoel Rives LLP
                                             Attorneys for Debtor




  Page 2      -   CERTIFICATE OF SERVICE


107695135.1 0056668-00010
                            Case 20-32485-pcm11   Doc 20   Filed 08/27/20
Label Matrix for local noticing                  Blue Star Doughnuts LLC                         1050 SW 6th Ave. #700
0979-3                                           3753 N. Mississippi Ave                         Portland, OR 97204-1160
Case 20-32485-pcm11                              Portland, OR 97227-1158
District of Oregon
Portland
Thu Aug 27 09:10:07 PDT 2020
AAA Heating & Cooling, Inc.                      ADP, LLC                                        Adobe, Inc., dba Adobe Creative Cloud
5017 NE Grand Avenue                             One ADP Boulevard                               345 Park Avenue
Portland, OR 97211-3803                          Roseland, NJ 07068-1786                         San Jose, CA 95110-2704



Aflac Inc.                                       Apple, Inc.                                     Atlasta Lock Company, Inc.
700 N Hayden Island Dr.                          One Apple Park Way                              702 SE Grand Avenue
Portland, OR 97217-8182                          Cupertino, CA 95014-0642                        Portland, OR 97214-2299



Auto-Chlor System of Oregon, Inc.                Auto-Chlor System of Oregon, Inc.               Auto-Chlor System of Oregon, Inc.
2050 SW Deerhound Avenue, Suite 101              6212 NE 78th Court, Suite A                     PO Box 957
Redmond, OR 97756-1481                           Portland, OR 97218-2935                         Renton, WA 98057-0957



Automatic Data Processing, Inc., dba ADP         Bank of America                                 Basil Bullard
10151 SE Sunnyside Road                          100 N Tryon Street                              2541 NW Overton Street
Clackamas, OR 97015-6913                         Charlotte, NC 28255-0001                        Portland, OR 97210-2440



Belshaw Adamatic Bakery Group                    Bitterman Salt Co.                              Black Cat Plumbing, Inc.
814 44th Street, NW, #103                        1309 SE Division Street                         8230 SE 72nd Avenue
Auburn, WA 98001-1754                            Portland, OR 97202-1137                         Portland, OR 97206-8750



Brandon Noe Uluan,                               Brannon Ritner Lobdell, Architecture LLC        Breckenridge Storefronts & Entrances
dba Pacific Northwest Hood Cleaning              5420 NE 35th Place                              c/o Chadd Westwood
2245 SW Wynwood Avenue                           Portland, OR 97211-7462                         17985 Braeden Ct
Beaverton, OR 97005-1236                                                                         Lake Oswego, OR 97035-7050


Bulldog Mechanical & Remodeling Inc.             Cascade Centers Inc.                            Centurylink Inc.
3307 NE 39th Street                              7180 SW Fir Loop, Suite 22                      4536 NE 116th Avenue
Vancouver, WA 98661-3303                         Portland, OR 97223-8023                         Portland, OR 97220-1419



City Center Parking, Inc.                        (p)CITY OF PORTLAND                             Cleanline LLC
1005 SW Main Street                              OFFICE OF CITY ATTORNEY                         dba Cleanline Pro Cleaning Service
Portland, OR 97205-2413                          RM 430                                          6030 SE 80th Avenue
                                                 1221 SW 4TH AVE                                 Portland, OR 97206-6312
                                                 PORTLAND OR 97204-1991

Cloudburst Recycling, Inc.                       Coava Coffee Roasters, Inc.                     Comcast Cable Communications, LLC,
2223 N Randolph Avenue                           1300 SE Grand Avenue                            dba Xfinity
Portland, OR 97227-1712                          Portland, OR 97214-3442                         1701 JFK Boulevard
                                                                                                 Philadelphia, PA 19103-2838

                                           Case 20-32485-pcm11             Doc 20    Filed 08/27/20
Complete Printing, Inc.,                        DS Progress Ridge, LLC                            Dana Lofstrom
dba NW Print Solutions                          c/o Donahue Schriber Realty Group, L.P.           c/o Grant Wenzlick
523 SE Yamhill Street                           200 East Baker Street, Suite 100                  4805 SW 109th Avenue, Suite 100
Portland, OR 97214-2361                         Costa Mesa, CA 92626-4551                         Beaverton, OR 97005


Dermer Holdings, LLC                            Dermer Holdings, LLC                              Division33 LLC
Attention: Kirsten Dermer                       c/o Jeff Dermer & Kirsten Dermer                  c/o Urban Asset Advisors, LLC
6824 S. Centinela Avenue                        Dermer Behrendt                                   422 NW 13th Avenue, PMB 808
Los Angeles, CA 90230-6301                      13101 W. Washington Boulevard, #407               Portland, OR 97209-2930
                                                Los Angeles, CA 90066-5172

Dolce Software, L.L.C.                          Dynamic Hvac LLC                                  Ecoguard Pest Management Inc.
500 Brooks Street                               12013 NE 99th Street                              750 SW 9th Avenue, #1104
Missoula, MT 59801-4013                         Vancouver, WA 98682-2324                          Portland, OR 97205-2580



Evergreen State Holdings, LLC, aka GuuD         FSA Store Inc.                                    Face Life Services, Inc.
212 North Street                                240 West 37th Street, 6th Floor                   16636 Maple Circle
Grass Valley, OR 97029                          New York, NY 10018-6644                           Lake Oswego, OR 97034-5630



(c)FACEBOOK, INC.                               Farmers Insurance Group                           Farmers Insurance Group
1 HACKER WAY BLDG 10                            PO Box 2527                                       Woodbury & Malone
MENLO PARK CA 94025-1456                        Grand Rapids, MI 49501-2527                       18654 Willamette Drive
                                                                                                  West Linn, OR 97068-1708


FedEx Office Print & Ship Center                Ford Motor Credit Company                         Ford Motor Credit Company
221 SW Alder Street                             PO Box 105704                                     PO Box 524000
Everett, WA 98203                               Atlanta, GA 30348-5704                            Omaha, NE 68154



GT&P, LLC, dba 10th Avenue Liquor               Gary ’Chip’ Rothenberger, Jr.                     Gary P. Hansen, dba Lady-Lane Farm
925 SW 10th Avenue                              2737 NW Skyliners Rd                              aka Gary’s Meadow Fresh)
Portland, OR 97205-2402                         Bend, OR 97703-7357                               13025 S Mulino Road
                                                                                                  Mulino, OR 97042-9602


General Parts, L.L.C.                           Global Trading LLC                                Google, LLC
16364 SW 72nd Avenue                            1331 NW Lovejoy Street, #900                      1600 Amphitheatre Parkway
Portland, OR 97224-7750                         Portland, OR 97209-3280                           Mountain View, CA 94043-1351



Gron, LLC                                       GrubHub Inc.                                      H&H Supply LLC,
5134 SE Foster Road                             111 W. Washington Street, Suite 2100              dba Belmont Coffee Service
Portland, OR 97206-3068                         Chicago, IL 60602-2783                            2335 N Harding Avenue
                                                                                                  Portland, OR 97227-1740


Infinisource Inc.                               Internal Revenue Service                          Intuit Inc., dba Quickbooks Online
PO Box 889                                      Bankruptcy Notices                                2700 Coast Avenue
Coldwater, MI 49036-0889                        PO Box 7346                                       Mountain View, CA 94043-1140
                                                Philadelphia, PA 19101-7346

                                          Case 20-32485-pcm11          Doc 20         Filed 08/27/20
Ismet Yetisen                              JKR, LLC dba Service Linen Supply               Jacobsen Salt Co.
3354 Cherry Street                         1331 NE 1st Street                              602 SE Salmon Street
Vancouver, BC V5R 4W5                      Bend, OR 97701-4341                             Portland, OR 97214-3443
CANADA


James Hallsey Ameeti and                   Jon Cox Painting                                Justin D. Leonard
Cameron Allen Hollingshead,                718 NE 19th Avenue                              Leonard Law Group
dba Perfect Pour Services                  Portland, OR 97232-2201                         1 SW Columbia, Suite 1010
PO Box 90684                                                                               Portland, OR 97204-4024
Portland, OR 97290-0684

Kaiser Permanente                          Kate Bingaman Burt                              Katherine J. Poppe aka Katie J. House
500 NE Multnomah Street                    2500 NE Sandy Boulevard, Suite E                3753 N. Mississippi Ave
Portland, OR 97232-2099                    Portland, OR 97232-3546                         Portland, OR 97227-1158



Kymo Enterprises, LLC,                     MBA Administrators                              MVUAA LLC
dba Sleeve A Message                       830 N Main Street, Suite 200                    c/o Urban Asset Advisors, LLC
543 Hanley Industrial Court, #102          Meridian, ID 83642-2611                         422 NW 13th Avenue, PMB 808
Brentwood, MO 63144-1905                                                                   Portland, OR 97209-2930


Madison 34 Ray LLC                         Mcinnis Waste Systems, Inc.,                    Micah L. Camden
6010 NE Flanders Street, Suite B-1         dba Republic Services of Portland               2214 SE 8th
Portland, OR 97213-3870                    10239 NE Marx Street                            Portland, OR 97214-4609
                                           Portland, OR 97220-1138


Miir Flagship, LLC                         Modified Inc.                                   Momo Cocoa Co LLC
3400 Stone Way, N.                         916 Main Street                                 930 NW 12th Avenue, #115
Seattle, WA 98103-8983                     Oregon City, OR 97045-1819                      Portland, OR 97209-3067



Morrison Development, LLC                  Multnomah County Tax Collector                  Multnomah County Tax Collector
c/o Menashe Properties, Inc.               501 SE Hawthorne Boulevard, #175                PO Box 2716
Attn: Lease Administration                 Portland, OR 97214-3577                         Portland, OR 97208-2716
621 SW Alder, Suite 800
Portland, OR 97205-3623

My Plumbing Services LLC                   NW Natural Gas Company                          Oregon Department of Revenue
17416 SE Brooklyn Street                   220 NW 2nd Avenue                               Bankruptcy Notice Dept.
Portland, OR 97236-1041                    Portland, OR 97209-3943                         955 Center Street, NE
                                                                                           Salem, OR 97301-2555


Oregon Screen Impressions, Inc.            PacifiCorp, dba Pacific Power                   Pension Plan Specialists, PC
3580 NE Broadway Street                    825 NE Multnomah Street                         805 Broadway, Suite 600
Portland, OR 97232-1821                    Portland, OR 97232-2135                         Vancouver, WA 98660-3333



Perkins & Company, PC                      Pitman Properties V, LLC                        Pitman Restaurant Equipment, Inc.
1211 SW Fifth Avenue, Suite 1000           c/o Dan K. Pitman Manager                       1535 SE 3rd Avenue
Portland, OR 97204-3710                    1535 SE 3rd Avenue                              Portland, OR 97214-3347
                                           Portland, OR 97214-3347

                                     Case 20-32485-pcm11             Doc 20    Filed 08/27/20
Portland Cider Company LLC                  Portland Disposal and Recycling, Inc.          Portland General Electric Company
8925 SE Jannsen Road, Building F            7202 NE 42nd Avenue                            PO Box 4438
Clackamas, OR 97015-7610                    Portland, OR 97218-1195                        Portland, OR 97208-4438



Portland Visitors Map LLC                   Professional Benefit Services                  Puratos Corporation
1220 SW Taylor Street                       1193 Roxyvonne Avenue, Suite 22                2650 N Marine Drive
Portland, OR 97205-2104                     Salem, OR 97302-6503                           Portland, OR 97217-7710



Quick Pak Inc.                              Restaurant Technologies, Inc.                  Restaurant Technologies, Inc.
Dagmar Petersens Gade 104                   12962 Collections Center Drive                 20600 SW 115th Avenue, #190
8000 Aarhus C                               Chicago, IL 60693-0129                         Tualatin, OR 97062-6859
DENMARK


Restaurant Technologies, Inc.               Riad Nasry, dba Alfa Electric                  Riva Portland, LLC
2250 Pilot Knob Road, Suite 100             7146 SW 158th Avenue                           c/o Cornerstone Real Estate Advisers, LL
Mendota, MN 55120-1127                      Beaverton, OR 97007-4991                       2321 Rosecrans Avenue, Suite 4225
                                                                                           El Segundo, CA 90245-4958


Robert John Cote,                           Rsk Service Corporation                        Runamok Maple, LLC
dba Robert J. Cote Construction             723 SE Lincoln Street C                        3028 NE Sandy Boulvevard
13927 SE Matilda Drive                      Portland, OR 97214-4638                        Portland, OR 97232-2459
Milwaukie, OR 97267-2120


Screen Gems, Inc.                           Smith Teamaker, LLC                            SoundTrack My Brand
10202 W Washington Boulevard                110 SE Washington Street                       Sveavagen 53
Culver City, CA 90232-3119                  Portland, OR 97214-2127                        SE 113 59 Stockholm
                                                                                           SWEDEN


Square Inc.                                 State Accident Insurance Fund Corp., dba       Steve D. Larson
1455 Market Street, Suite 600               SAIF Corporation                               Stoll Stoll Berne Lokting & Shlachter PC
San Francisco, CA 94103-1332                2 Centerpointe Drive                           209 SW Oak St, Suite 500
                                            Lake Oswego, OR 97035-8618                     Portland, OR 97204-2740


Susan Ford                                  Sysco Portland, Inc.                           Terra Hydr, Inc.
Sussman Shank LLP                           26250 SW Parkway Center Drive                  11670 SW Waldo Way
1000 SW Broadway, Suite 1400                Wilsonville, OR 97070-9606                     Sherwood, OR 97140-8356
Portland, OR 97205-3089


The Chefs Warehouse West Coast, LLC         The City of Portland, Oregon                   The Gillihan Group, Inc.,
3305 NW Guam Street                         Portland Water Bureau                          dba Black Rabbit
Portland, OR 97210-1611                     664 N Tillamook Street                         10160 SW Nimbus Avenue
                                            Portland, OR 97227                             Portland, OR 97223-4338


The Port of Portland                        The Webstaurant Store, Inc.                    Travel Portland
P.O. Box 3529                               2205 Old Philadelphia Pike                     877 SW Taylor Street
Attn: Concessions Leasing Manager           Lancaster, PA 17602-3400                       Portland, OR 97205-3021
Portland, OR 97208-3529

                                      Case 20-32485-pcm11             Doc 20   Filed 08/27/20
Tri-County Metropolitan District of                   US Foods, Inc                                        US Small Business Administration
Oregon, dba TriMet                                    350 S Pacific Highway                                409 3rd St, SW
1800 SW 1st Avenue, Suite 300                         Woodburn, OR 97071-5931                              Washington, DC 20416-0005
Portland, OR 97201-5354


US Small Business Administration                      US Trustee, Portland                                 Uline, Inc.
SBA - Portland District Office                        620 SW Main St #213                                  3131 Hogum Bay Road, NE
601 SW 2nd Ave, #950                                  Portland, OR 97205-3026                              Lacey, WA 98516-3110
Portland, OR 97204-3192


Universal Fire Equipment, Inc.                        Uprinting.com                                        W.P. Price Tax and Accounting, LLC
18260 SW 100th Court                                  10930 Santa Monica Boulevard                         c/o William Price
Tualatin, OR 97062-9465                               West Los Angeles, CA 90025-4539                      70 SW Century Dr 100-328
                                                                                                           Bend, OR 97702-3557


Wells Fargo Bank, N.A.                                Wells Fargo Bank, N.A.                               Wells Fargo Bank, N.A.
PO Box 29482                                          PO Box 6996                                          c/o Charles W. Scharf-CEO
Phoenix, AZ 85038-9482                                Portland, OR 97228-6995                              101 N. Phillips Avenue
                                                                                                           Sioux Falls, SD 57104-6714


Wilderness, LLC                                       Zions Bancorporation, N.A.                           Zions Bancorporation, N.A.
529 SE Grand Avenue, Suite 300-B                      dba The Commerce Bank of Oregon                      dba The Commerce Bank of Oregon
Portland, OR 97214-2232                               1211 SW Fifth Avenue, Suite 1250                     c/o A. Scott Anderson-CEO
                                                      Portland, OR 97204-3745                              1 S Main Street
                                                                                                           Salt Lake City, UT 84133-1109

eCard Systems, Inc.                                   OREN B HAKER
7109 Bakers Bridge Avenue                             Stoel Rives LLP
Brentwood, TN 37027-2910                              760 SW Ninth Avenue
                                                      Suite 3000
                                                      Portland, OR 97205-2587



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


City of Portland                                      (d)City of Portland, Revenue Division
City Attorney’s Office                                111 SW Columbia Street, Suite 600
1221 SW 4th Ave, Rm 430                               Portland, OR 97201
Portland, OR 97204




                                      Addresses marked (c) above for the following entity/entities were corrected
                                           as required by the USPS Locatable Address Conversion System (LACS).


Facebook, Inc.
1601 Willow Road
Menlo Park, CA 94025


                                          Case 20-32485-pcm11                   Doc 20   Filed 08/27/20
                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Katherine M. Poppe                                End of Label Matrix
                                                     Mailable recipients   136
                                                     Bypassed recipients     1
                                                     Total                 137




                                         Case 20-32485-pcm11                Doc 20      Filed 08/27/20
